            Case 1:17-cv-01124-JKB Document 73 Filed 05/27/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                *

KURT EICHENWALD                                 *

       Plaintiff

       v.                                       *          CASE NO. JKB-17-1124

JOHN RIVELLO,                                   *

       Defendant.                               *

       *       *       *     *      *       *       *      *       *      *          *   *

                            AMENDED SCHEDULING ORDER

       Defendant filed a Motion for Modification of the Court’s Scheduling Order (ECF No. 70).

Plaintiff opposes that motion to the extent Defendant seeks a four-month extension of deadlines,

but consents to a 42-day extension of deadlines (ECF No. 72). The Court hereby GRANTS

Defendant’s motion in part by extending the deadlines in this case by 42 days and DENIES

Defendant’s motion to the extent Defendant seeks a longer extension. Accordingly, the Court

AMENDS the existing scheduling order (ECF No. 65, as amended by ECF No. 69) as follows:

       July 17, 2020                        Plaintiff’s Rule 26(a)(2) Disclosures.

       August 17, 2020                      Defendant’s Rule 26(a)(2) Disclosures.

       August 31, 2020                      Plaintiff’s Rebuttal Rule 26(a)(2) Disclosures.

       September 7, 2020                    Rule 26(e)(2) Supplementation of Disclosures and
                                            Responses.

       September 30, 2020                   Discovery Deadline; Submission of Status Report.

       October 7, 2020                      Requests for Admission.

       November 2, 2020                     Dispositive Pre-Trial Motions Deadline.
        Case 1:17-cv-01124-JKB Document 73 Filed 05/27/20 Page 2 of 2


      All other dates and deadlines in the original scheduling order remain unchanged.

      It is so ORDERED.


DATED this 27th day of May, 2020.


                                                  BY THE COURT:



                                                                        /s/
                                                  James K. Bredar
                                                  Chief Judge




                                              2
